          Case 1:21-cv-00100-EGS Document 28-1 Filed 01/31/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                          )
 NANCY GIMENA HUISHA-HUISHA, et al.,                      )
                                                          )
 Plaintiffs,                                              )
                                                          )
                                                          )
 v.                                                       )
                                                          ) No. 1:21-CV-00100-EGS
 DAVID PEKOSKE, Acting Secretary of Homeland              )
 Security, in his official capacity, et al.,              )
                                                          )
 Defendants.                                              )
                                                          )

[PROPOSED] ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION FOR STAY
 OF REMOVAL OF THE FILS AIME, LADOUCEUR, LOUIS, MYRTIL, SABINO, AND
                     SANTOS DE PAULA FAMILIES

          Upon consideration of Plaintiffs’ Emergency Motion for Stay of Removal of the Fils

Aime, Ladouceur, Louis, Myrtil, Sabino, and Santos de Paula Families, and for good cause

shown, the motion is GRANTED. It is hereby ORDERED that the removals of the following six

families at issue in this Motion are STAYED pending further order of this Court:

      •   Evens Fils Aime (SID 369-703-977), Shnaidere Altenord (SID 369-703-992), and their

          minor child A.F.A.A. (SID 369-704-002);

      •   Rijkaard Ladouceur (SID 369-690-928), Miralia Fleurima (SID 369-690-930), and their

          minor children N.F. (SID 369-690-940) and B.R.L.F. (SID 369-690-944);

      •   Frenzy Joseph Louis (SID 369-627-368), Rose Maria Bien-Aime (SID 369-627-371), and

          their minor child H.G.L. (SID 369-627-374);

      •   Djimytoo Myrtil (SID 369-705-242), Lunda Odilus (SID 369-705-228), and their minor

          child M.Y.M.O. (SID 369-705-252);

      •   Eric Lenes Sabino (SID 369-694-161), Elisandra de Lima Borges (SID 369-694-170),

          and their minor children K.C.S.B. (SID 369-694-176) and K.V.S.B. (SID 369-694-183);


                                                 1
        Case 1:21-cv-00100-EGS Document 28-1 Filed 01/31/21 Page 2 of 2




  •     Josimar Santos de Paula (SID 369-695-923), and his minor child K.V.S.D.P. (SID 369-

        695-934).



DATE:                                             __________________________________
                                                  HON. EMMET G. SULLIVAN
                                                  U.S. DISTRICT JUDGE




                                              2
